DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 01/20/2021 was received and made of record.  Claims 1 has been amended.  Claims 1-8 remain pending.

Response to Arguments
Regarding to drawing objections.  Examiner withdraws said objection based on the new drawing.
Regarding to claims 1-8 rejection under 35 USC 101, Applicant’s arguments have been considered and they are persuasive therefore, Examiner withdraws said rejection.
On page 13-14 Applicant argued “In currently amended claim 1, it recites the feature “step 105: predicting, by the processor, an amount of hydrocarbon of the reservoir based on the porosity and the saturation of the reservoir calculated in step 104 to determine gas enriched areas of the reservoir”.  As recited in claim 1, in step 104, the porosity and the saturation of the reservoir are calculated. Then, in step 105, with the porosity and the saturation of the reservoir, an amount of hydrocarbon of the reservoir is predicted to determine the gas enriched areas of the reservoir.
Applicant respectfully submits that, predicting the amount of the hydrocarbon of the reservoir by the porosity and the saturation of the reservoir, is integrated into a practical application, which is to determine the gas enriched areas of the reservoir, for example, as described in paragraphs [0068] and [0069] of the as-filed specification.
In paragraph [0069] and Fig. 13 of the as-filed specification, Fig. 13 shows average gas saturation inversion results of a reservoir, and a prediction result shows that gas-enriched areas are distributed in a concentrated manner in upper and lower areas.  Applicant respectfully submits that predicting the amount of hydrocarbon of the reservoir based on the porosity and the saturation of the reservoir to determine gas enriched areas of the reservoir improves the technology of determining gas enriched areas of the reservoir, which reduces the cost of searching gas enriched areas. 
As a result, Applicant respectfully submits that the above-mentioned feature, “step 105: predicting, by the processor, an amount of hydrocarbon of the reservoir based on the porosity and the saturation of the reservoir calculated in step 104 to determine gas enriched areas of the reservoir” is integrated into a practical application, and satisfied the requirement of Step 2A Prong 2, which is not an abstract idea.  Furthermore, when taking all the limitations recited in claim 1 into consideration, the processor, the sensors, and the display may be integrated to “step 105: predicting, by the processor, an amount of hydrocarbon of the reservoir based on the porosity and the saturation of the reservoir calculated in step 104 to determine gas enriched areas of the reservoir”.
Applicant respectfully submits that the above-mentioned feature, predicting an amount of hydrocarbon of the reservoir based on the porosity and the saturation of the reservoir to determine gas enriched areas of the reservoir, is not a typical feature of computer. Furthermore, the method recited in claim 1 improves precision of hydrocarbon seismic prediction, as recited in paragraph [0029] of the as-filed specification, which is significantly more than abstract idea.  In view of the above, Applicant respectfully asserts that the currently amended claim 1 should be patent eligible under 35 U.S.C. § 101”.
Examiner agrees with Applicant that the claim as a whole is patent eligible under 35 USC 101.  In step 2A prong 2, examiner evaluates whether the claim as a whole integrated the judicial exception into a practical application.  A claim that integrates a judicial exception in a manner that imposes a meaningful limit on the judicial exception, such as claim is more than judicial exception, such that the claim is more than a drafting effort designed to monopolized judicial exception.  In this case, in step 105, the claim use the calculation of the porosity and saturation of the reservoir in step 104 to predict the amount of hydrocarbon in the reservoir and based on the prediction to determine gas enriched area of the reservoir.
Applicant further disclosed invention advantages over prior acts.  In paragraphs [0002], applicant disclosed three different type of pore fluid flow mechanism in prior arts: a macroscopic-scale pore fluid flow mechanism, a grain-scale pore fluid flow mechanism, and a mesoscopic-scale. However, a carbonatite reservoir has complex pore structures and strong lateral heterogeneity, a conventional rock physics template built based on a single pore structure and single-scale data is inapplicable to a large work area.

In paragraph [0004] Chinese patent 201310752436.1 discloses “a gas reservoir prediction method and system of a carbonatite reservoir based on pore structure features”.  In this method, compared with patent 201210335739.9, a lateral heterogeneity change feature of a pore structure is properly considered, and features of two types of structures, namely, a pore-type structure and a fracture-type structure, are separately analyzed. This method is applicable to inversion application of a small work area, but is inapplicable to technical requirements in a large work area where lateral variations of geological features are intense.
In paragraph [0007] Applicant disclose in order to overcome the disadvantage listed above of prior arts, the invention uses multi-well data and multi-scale waveform response data and implement quantitative prediction on a reservoir by combining a rock physics model with pre-stack seismic data inversion.  This method is implemented in the following steps: step 101, a multi-scale rock physics model is built based on impact exerted by mineral constituents, a pore structure, and a formation environment of a rock on a wave response feature of the rock.  Step 104, building a three-dimensional work area rock physics template data volume, combining the three-dimensional work area rock physics template data volume with seismic pre-stack inversion to calculate a porosity and a saturation of a target layer; performing large-area three-dimensional rock physics template parameter inversion in the whole work area, smoothing an inversion result, and finally, outputting a reservoir parameter inversion data volume, thereby implementing Step 105, predicting an amount of hydrocarbon of the reservoir based on the porosity and the saturation of the reservoir.
By using multi-well data and multi-scale waveform response data and implement quantitative prediction on a reservoir, the invention has provided following advantages: (see paragraphs [0027-0031])
First, the present invention initiates a seismic rock physics inversion method based on a large area tight reservoir, and has an important practical meaning of promotion and application in a large area.
Second, the present invention can effectively improve precision of hydrocarbon seismic prediction by effectively using multi-well data and multi-scale waveform response data and implement quantitative prediction on a reservoir by combining a rock physics model with pre-stack seismic data inversion
Third, in the present invention, multi-scale fluid sensitivity analysis is performed on rock physics parameters, where based on multi-scale observation, the most sensitive petrophysical parameters are selected for reservoir hydrocarbon prediction.
Fourth, a standard template of a target layer of a work area is built by combining multi-well data and can describe general geographic and rock physics features of the target layer, the template is further used for performing seismic inversion tests on a known well, to build a three-dimensional rock physics template data volume, and lateral heterogeneous variations are considered on the basis of general geographic features, so that the present invention is application to rock physics inversion of seismic parameters in a large work area.
Based on the reasons mentioned above, Claims 1-8 are patent eligible under 35 USC 101.
Allowable Subject Matter
Claims 1-8 allowed.
The following is a statement of reasons for the indication of allowable subject matter as mentioned in previous Office Action.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claims 1, the prior art does not teach or suggest the claimed invention having “fine-tuning, based on lateral variations and heterogeneity of reservoir geological features, input parameters of a rock physics template at coordinates of each well according to gas testing situations of all wells in a large work area, optimizing the whole work area, building a three-dimensional work area rock physics template data volume, and combining the three-dimensional work area rock physics template data volume with seismic pre-stack inversion to calculate a porosity and a saturation of a target layer; performing large-area three-dimensional rock physics template parameter inversion in the whole work area, smoothing an inversion result, and finally, outputting a reservoir parameter inversion data volume, thereby implementing quantitative interpretation on the porosity and the saturation of the reservoir; and the building a three-dimensional work area rock physics template data volume is cutting and sorting a to-be-inverted and interpreted three-dimensional seismic data volume according to project requirements, performing pre-stack three-dimensional seismic inversion, and performing inverse calculation on the porosity and the saturation of the reservoir”, and a combination of other limitations thereof as claimed in the claims.         
Regarding claims 2-8, the claims have been found allowable due to their dependencies to claims 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862